Title: Thomas Jefferson to William Wirt, 18 August 1816
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
             Monticello Aug. 18. 16.
          
          I will with pleasure undertake the perusal of your work and with the frankness to which you are entitled will make the observations to which it may give occasion, and this I will do on the  condition and confidence that you will thi shew you think me worthy of equal frankness by regarding the observations I shall hazard exactly as much only as your own judgment shall dictate on severe examination: that you will be entirely at ease in rejecting, & thereby place me at ease in offering my remarks. the work is yours, to your account the world will place it’s merit and demerit. and the ultimate decision is of right there where the responsibility is. I shall go to Poplar forest near Lynchburg on the 1st of the ensuing month and remain there 6. or 8. weeks, so that you must be so good as to address the sheets to me here or there according to the times of your transmitting them. ever and affectionately your’s
          Th: Jefferson
        